Weltner, Justice.
Nathaniel Thornton was indicted for the offense of murdering his common-law wife by beating her to death. He waived trial by jury. The trial court found him guilty and sentenced him to life imprisonment.1 His only enumeration of error on appeal relates to the sufficiency of the evidence.
1. Thornton contends that the only evidence against him was circumstantial, and that the state did not eliminate every reasonable hypothesis other than that of his guilt.
Thornton called a friend at around 2:20 a.m. on May 31, 1982 for advice, stating that he thought that his wife had fallen and was dead. Later, at 5:15 a.m., he called the police, stating that a window was broken in the back of his home; that he had just returned home; and that he thought that his wife was dead. The police found no evidence of burglary. (A window had been broken from the inside.) There was no evidence of sexual assault. Thornton’s alibi for certain crucial hours was not corroborated by witnesses. Additionally, there was testimony, including his own statement, that he had beaten the victim on prior occasions.
2. The trial court announced its findings, based on the evidence, that Thornton beat his wife to death early in the evening as a result of a domestic quarrel; that he telephoned the friend at 2:20 a.m. perhaps from somewhere other than his home; and that he attempted to alter physical evidence of the murder before he called the police.
3. The trial transcript supports a finding that the evidence was sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 Thornton was indicted September 24, 1982. The trial court granted Thornton’s motion to suppress evidence of dental impressions that the state compelled. The order was reversed by this court on November 21, 1984, State v. Thornton, 253 Ga. 524 (322 SE2d 711) (1984). Thornton’s pre-trial motion for funds to hire a dental forensic expert was denied, and was granted on appeal by this court on February 13, 1986. Thornton v. State, 255 Ga. 434 (339 SE2d 240) (1986). Thornton was convicted on May 14, 1986. The transcript was certified by the court reporter on July 9,1986, and docketed in this court on July 15,1986. Thornton was given an extension to file a brief. The case was argued on September 16, 1986.